PER CURIAM:
HH
La Leda. Leída Pagán Torres fue admitida a la práctica de la abogacía el 6 de julio de 1994 y a la práctica de la notaría el 1 de agosto de 1994.
El 4 de febrero de 2005, la Oficina de Ética Guberna-mental (OEG) presentó una querella contra la licenciada Pagán Torres imputándole infracciones a los Artículos 3.2(c), 3.4(c) y 3.4(d) de la entonces vigente Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985, 3 LPRA secs. 1822(c), 1824(c) y 1824(d). Éstos, en síntesis, regulan la obtención de privilegios o beneficios no permiti-dos por ley mientras determinada persona funge como fun-cionario o empleado público y aquellos asuntos relaciona-dos con la representación de intereses privados que están en conflicto con la gestión pública. Asimismo, a la licen-ciada Pagán Torres se le imputaron violaciones a los Artí-culos 6(A) y 13(C) del Reglamento de Ética Gubernamen-tal, Reg. Núm. 4827 de 22 de noviembre de 1992. Estos artículos, en esencia, regulan asuntos análogos a los conte-*927nidos en las disposiciones de la Ley de Ética Gubernamen-tal recién citadas.
Así, en la querella presentada por la OEG se alegó que la licenciada Pagán Torres, mientras se desempeñaba como abogada a tiempo completo en la Autoridad de Tierras, uti-lizó las prerrogativas de su cargo para atender diversos asuntos, de índole privada, ante los foros judiciales del País, durante su jornada laboral. Esto es, devengó ingresos —provenientes del erario— por servicios no prestados. Asi-mismo, proveyó información falsa al certificar en las hojas de asistencia que estaba enferma o realizando labores ofi-ciales cuando en realidad se desempeñaba como abogada en litigios privados. Por otra parte, valga señalar que, du-rante su gestión como abogada, la licenciada Pagán Torres procuró y consiguió que se le impusieran sanciones econó-micas al Estado, su patrono.
Luego de un extenso trámite administrativo, la enton-ces directora de la OEG, Sra. Gladys M. Malpica de Scha-ffer, emitió una resolución en la cual encontró probadas las infracciones a las disposiciones estatutarias y reglamenta-rias imputadas, salvo el inciso (6)(A)(4) del Reglamento de Ética Gubernamental. En consecuencia, le impuso una multa administrativa a la licenciada Pagán Torres ascen-dente a $6,600. Esta determinación de la OEG fue confir-mada, posteriormente, por el Tribunal de Apelaciones. Es menester destacar que, durante la tramitación del procedi-miento que culminó en la imposición de la referida multa, la licenciada Pagán Torres hizo caso omiso a los múltiples requerimientos que le fueron cursados por la OEG y, ade-más, se ausentó a varias conferencias y audiencias ante ésta. Tal proceder, por lo tanto, acarreó la innecesaria dilación del procedimiento.
Así las cosas, la OEG procedió a referir el caso a la aten-ción de este Tribunal. Acaecidos los trámites de rigor, emi-timos una resolución ordenándole a la Procuradora General presentar la querella correspondiente. En ésta, se le *928imputó a la licenciada Pagán Torres incurrir en conducta lesiva de los Cánones 6, 12, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Luego de que la licenciada Pagán Torres tuviera oportunidad de refutar las alegacio-nes en su contra, el caso quedó sometido para adjudicación.
 Como se sabe, el Canon 6 del Código de Ética Pro-fesional consagra las normas que han de regir la labor de los abogados en su desempeño ante las agencias guberna-mentales y, en lo pertinente, dispone cómo éstos han de proceder cuando ocupen un cargo gubernamental. Así, este precepto ético señala que
[a]l prestar sus servicios profesionales ante organismos le-gislativos o administrativos el abogado debe observar los mis-mos principios de ética profesional que exige su comporta-miento ante los tribunales. [...] Un abogado que ejerza su profesión y que además ocupe un cargo legislativo o guberna-mental debe anteponer el interés público al de su cliente cuando ambos vengan en conflicto e inmediatamente renun-ciar la representación del cliente. 4 LPRAAp. IX, C. 6.
Nótese que “[c]ontrario al conflicto de intereses pros-crito por el Canon 21 del Código de Ética Profesional, [...] la incompatibilidad de funciones no requiere una relación abogado cliente dual”. García O’Neill v. Cruz, 126 DPR 518, 525 (1990). Es decir, “[b]asta con que en el ejercicio de la función de abogado su actuación sea incompatible con la situación y circunstancias del caso para que resulte obvio que la representación legal es impropia, por afectar la de-pendencia profesional del abogado frente a otro interés pú-blico o privado”. íd. Así, el Canon 6 exige que, “de estar en conflicto el interés público y el ejercicio de la profesión legal, el abogado tiene que anteponer el interés del Estado y re-nunciar a la representación legal”. In re Silvagnoli Collazo, 154 DPR 533, 539 (2001).
*929Por otra parte, el Canon 12 le “impone al abogado el deber de tramitar las causas con puntualidad y diligencia”. In re Rivera Ramos, 178 DPR 651, 662 (2010). Véase In re Vélez Lugo, 168 DPR 492, 496 (2006). Asimismo, este exige que los abogados desplieguen un alto grado de responsabilidad en la tramitación de las causas en las que intervienen, con tal de evitar entorpecer la pronta resolución de éstas. Véase, en general, In re López Montalvo, 173 DPR 193 (2008). Es menester señalar que “[l]a obligación establecida por el Canon 12 [...] ha de cumplirla el abogado en todas las etapas de un litigio, y comprende el acatar fielmente las órdenes del Tribunal”. In re Rivera Ramos, supra, pág. 663. Véanse, además: In re Collazo I, 159 DPR 141 (2003); In re Pagán Hernández, 141 DPR 113 (1996). Además, “[e]l deber del abogado de tramitar rápida y diligentemente los procedimientos judiciales y administrativos no se limita únicamente a situaciones en que interviene en su función clásica de abogar por terceras personas, sino que se extiende a aquellos asuntos en que está directamente envuelto”. In re Díaz García, 104 DPR 171, 172 (1975). Añádase a lo anterior que la incomparecencia injustificada a las vistas pautadas por el tribunal, que ocasionen suspensiones y dilaciones injustificadas, violan necesariamente el precepto ético en cuestión. In re López Montalvo, supra, pág. 200. No se debe perder de vista que estas normas deben regir las actuaciones de los abogados aun ante foros administrativos o de otra índole.
Por otro lado, el Canon 35 dispone, en lo pertinente, que “[l]a conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”. 4 LPRA Ap. IX. Por otra parte, este canon consagra el deber de “ajustarse a la sinceridad de los hechos [...] al redactar afidávit u otros documentos, y al presentar causas”. Id. De lo anterior se colige que esta pauta ética “impone a los abogados un deber de sinceridad y honradez *930frente a todos, no sólo en la tramitación de litigios, sino en todo tipo de acto”. In re Pons Fontana, 182 DPR 300, 306 (2011). Véase, también, In re Collazo Sánchez, 159 DPR 769 (2003). Este deber, además, es erga omnes. In re Franco Rivera y Masini Soler, 134 DPR 823, 834 (1993). Asimismo, este Tribunal ha señalado que “[m]ás que un ideal irrealiza-ble, la verdad es un atributo inseparable del ser abogado y, sin ésta, no podría la profesión jurídica justificar su existencia”. In re Pons Fontana, supra, pág. 306. Véase, además, In re Martínez, Odell II, 148 DPR 636 (1999).
Por último, es menester recordar que el Canon 38 de ética profesional señala, en lo pertinente, que “[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de la profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta impropia”. 4 LPRA Ap. IX. En virtud de este canon, pues, “los miembros de nuestra profesión deben estar en un ejercicio constante de introspección en que analicen si su conducta va acorde con la responsabilidad ética y moral que permea el ejercicio de la abogacía”. In re Gordon Menéndez, 183 DPR 628, 642 (2011). Después de todo, “los abogados son el espejo donde se refleja la imagen de la profesión. Por tal razón, estos deben actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejercen”. In re Nieves Nieves, 181 DPR 25, 45 (2011).
En cuanto a la apariencia de conducta impropia, cabe destacar que este Tribunal ha sido enfático al señalar que ésta “tiene un efecto dañino sobre la imagen, la confianza y el respeto de la ciudadanía hacia la profesión, así como lo tiene la verdadera ‘impropiedad ética’. (Citas omitidas). In re Toro Iturrino, 190 DPR 582, 591-592 (2014). Es menes-ter señalar, también, que en virtud del Canon 38 este Tribunal puede sancionar conducta éticamente reprochable según otros cánones.
*931HH HH
En atención a las pautas éticas anteriormente esboza-das, es forzoso concluir que la licenciada Pagán Torres las contravino.
En primer lugar, la licenciada Pagán Torres incumplió reiteradamente con las órdenes y requerimientos que le cursó la OEG. Además, antepuso al interés público su in-terés personal e intereses privados de terceros(1) Al actuar de esta forma, la licenciada en cuestión vulneró los precep-tos éticos que encarna el Canon 6. Consecuencia de lo anterior, las actuaciones de la licenciada Pagán Torres aca-rrearon dilaciones injustificadas en el proceso en su contra, las cuales infringieron la norma de diligencia que consagra el Canon 12.
En lo que respecta al Canon 35, baste con señalar que la conducta de la licenciada Pagán Torres, al proveer infor-mación falsa respecto a las horas trabajadas para el Es-tado, incumplió palmariamente su deber erga omnes de sinceridad y honradez(2) Asimismo, al devengar ingresos por trabajos no realizados, la licenciada Pagán Torres con-travino el deber ético palmariamente consagrado en el Canon 38; esto es, con sus actuaciones laceró el honor y la dignidad de la profesión legal y, además, incurrió en con-ducta impropia.
En vista de lo anterior, se suspende por el término de 6 meses a la licenciada Pagán Torres del ejercicio de la abo-gacía y la notaría. Se le impone el deber de notificar a todos sus clientes de su inhabilidad para seguir representándo-*932los, devolverles cualquier honorario recibido por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del País. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam”y sentencia.

Finalmente, el alguacil de este Tribunal deberá incautar la obra y el sello notarial de la abogada suspendida y en-tregarlos al director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.


Se dictará sentencia de conformidad.


 A modo de ejemplo, la licenciada Pagán Torres intervino, en calidad de abo-gada, en los siguientes pleitos contra el Estado: Naydamar González López v. E.L.A., Civil Núm. ADP1996-0196, y Sylvia Pérez Troche, et al. v. E.L.A., Civil Núm. IDP1997-0050.


 Por ejemplo, la licenciada Pagán Torres fungió como abogada, durante horas laborables, en los siguientes pleitos: Ana M. Pagán Torres, etc. v. Mayagüez Town Center, etc., Civil Núm. IDP2000-0029, y Ana García, etc. v. Tiendas Walmart, etc., Civil Núm. DDP1999-0386.